UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7508



MARTY L. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


S. P. HUNT, Program Coordinator; MCINTEER,
Captain of Security,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00337-RAJ)


Submitted:   October 31, 2006             Decided: November 8, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marty L. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marty L. Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.       Accordingly, we

affirm for the reasons stated by the district court.           Williams v.

Hunt, No. 2:06-cv-00337-RAJ (E.D. Va. Aug. 22, 2006).             We deny

Williams’   motion   to   appoint   counsel.   We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                    - 2 -